El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso por no haberse presentado en tiempo el alegato.
La transcripción fué archivada el 27 de agosto de 1930 y la moción de desestimación se presentó el 25 de octubre si-guiente, de suerte que había vencido el término desde bacía más de mes y medio, sin que la parte apelante cumpliera con la regla de la corte sobre el particular.
El 31 de octubre, 1930, la dicha parte apelante radicó su alegato y el 24 de noviembre siguiente una oposición a la mo-ción de desestimación en la que admite la verdad de los he-chos alegados por la parte apelada pero, invocando la dis-creción de la corte, pide que se le admita su alegato y conti-núe la apelación tramitándose, porque si no lo presentó en tiempo y si no solicitó prórroga para ello, se debió a que el término venció estando el abogado en la Isla, a que al regre-sar de ella el 7 de septiembre, continuó trabajando en él sin poderlo terminar por tener que atender a otros asuntos im-*658portantes, y a que en el mes de octubre continuó trabajando en el dicho alegato, pero debido a que su esposa enfermó no le fue posible terminarlo hasta el 31 de octubre en que lo presentó en secretaría.
Es cierto que tenemos discreción para no desestimar la apelación en propios casos cuando el alegato no se presenta a tiempo, pero estudiando las causas alegadas por el abo-gado de la parte apelante y los antecedentes del recurso, estimamos que no debemos ejercitar nuestro poder en su favor en éste.
El término fijado por nuestras reglas para la presenta-ción de alegatos es breve, pero es prorrogable. Si al regre-sar de la Isla el 7 de septiembre encontró el abogado que había vencido el término, debió inmediatamente dirigirse al tribunal solicitando otro nuevo. No lo hizo así. Y que tuvo tiempo para ello, resulta de su propia moción, ya que por ella se sabe que estuvo ocupado en otros asuntos judiciales. La enfermedad de la esposa sólo se alega como ocurrida durante el mes de octubre.
Además, examinando los autos encontramos que en mayo de 1930 la parte apelada solicitó la desestimación de la ape-lación contra la sentencia dictada en el caso el 17 de sep-tiembre de 1929 a virtud de desistimiento ele la propia ape-lante, por no haberse interpuesto en tiempo; que la apelante se opuso y esta corte finalmente desestimó la moción por entender que la sentencia no había sido debidamente notifi-cada a la apelante y por tanto que cuando estableció su re-curso no había vencido el término de ley para apelar, y por-que no obstante haberse dictado a su propia instancia la sen-tencia, tenía derecho a recurrir de ella por habérsele im-puesto las costas incluyendo honorarios de abogado.
Se ve, pues, que no se trataba de un caso difícil y esta apreciación la confirma un ligero examen del alegato radi-cado el 31 de octubre.
En tal virtud, habiéndose archivado el alegato más de *659mes y medio después de vencido el término reglamentario y cinco días después de haber ejercitado su derecho la parte contraria pidiendo la desestimación por tal motivo, y no siendo suficientes las razones alegadas por el apelante para que la discreción de esta corte se ejercite en su favor, debe declararse la moción con lugar y en su consecuencia desesti-marse el recurso.